TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00511-CR


                                  Benjamin Wilcox, Appellant

                                                v.

                                  The State of Texas, Appellee


                FROM THE 453RD DISTRICT COURT OF HAYS COUNTY,
         NO. CR-19-2377-E, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Benjamin Wilcox seeks to appeal judgments of conviction for Sexual

Performance by Child, Possession with Intent to Promote Child Pornography, and Possession of

Child Pornography. See Tex. Penal Code §§ 43.25(c), 43.26(d), (g). The trial court has certified

that this is a plea-bargain case and Wilcox has no right of appeal. Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: December 20, 2022

Do Not Publish